DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1, 3, 10, 11 and 16 is/are objected to because of the following informalities:  
In claim 1, line 10, the recitation “the head” should read –the mushroom shaped head--.
In claim 1, lines 11-13, the recitation “the guide-stem is disposed proximate to a cage plate wall of one of said plurality of counter bores in a guide relationship with said one of said plurality of counter bores” should read --the guide-stem is disposed proximate to a cage plate wall of one of said plurality of counter bores and in a guide relationship with said one of said plurality of counter bores--.
In claim 1, line 19, the recitation “the head” should read –the mushroom shaped head--.
In claim 3, line 1, the recitation “the head” should read –the mushroom shaped head--.
In claim 10, lines 4-5, the recitation “the seat” should read –the seat plate--.
In claim 10, line 5, the recitation “the cage” should read –the high speed cage plate--.
In claims 11 and 12, both recitations of “high speed seat plate” should read –
In claim 16, line 3, the recitation “the cage” should read –the high speed cage plate--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lift spacer” in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2007/0065321 (“Durham”) in view of US4228820 (“Deminski”) and further in view of US6024126 (“Miller”).
Regarding claims 1 and 3, Durham discloses (see mainly figs. 11, 12a, 12b and 17) a compressor system comprising: a high-speed gas compressor (see figs. 12a and 12b) operable at speeds of at least 600 rpm (“operate at speeds between 200rpm and 1800 rpm”; see specification paragraph [0007]), said high-speed compressor further comprising a high-speed poppet valve assembly, wherein the high-speed poppet valve assembly comprises: a high-speed cage plate (15), said high-speed cage plate including a plurality of counter bores (counter bores within which poppets 10 are disposed; see exploded illustration of fig. 17) disposed therein wherein each counter bore has an open end (top end, relative to the orientation of fig. 11) and a bottom (end against which spring 100 abuts) in the high-speed cage plate; a plurality of high-speed poppet elements (10), each high-speed poppet element including a guide-stem (see hollow stem, which circumscribes spring 100) having an outer stem diameter and a mushroom shaped head (enlarged diameter portion of poppet 10, which abuts valve seating surface 12) with a smooth continuous sealing surface (spherical surface, which engages seating surface 12), wherein the head has a maximum diameter that is larger than the outer stem diameter (see fig. 11), and wherein the guide-stem is disposed proximate to a cage plate wall (cylindrical wall of cage plate 15, which circumscribes the guide stem of poppet 10) of one of said plurality of counter bores in a guide relationship with said one of said plurality of counter bores (see fig. 11); a coil spring (100) disposed in a hollow portion of the guide-stem having bias characteristics suitable for a high-speed poppet-head operation (capable to “operate at speeds between 200rpm and 1800 rpm”; see specification paragraph [0007]); a high-speed seat plate (13) overlying said high-speed cage, said high-speed seat plate including a plurality of through bores (20; see fig. 17) axially aligned with the plurality of counter bores of the high-speed cage (see cross-section of fig. 11), wherein each of the plurality of through bores is sized to have a smaller diameter than the maximum diameter of the head (bores 20 are smaller than valve seating surface 12 and head of poppets 10); and wherein lift of a respective guide-stem is controlled to an amount less than a length (thickness) of said cage plate and an amount suitable for high-speed poppet-head operation (“operate at speeds between 200rpm and 1800 rpm”; see specification paragraph [0007]).
Durham does not disclose the head having a maximum diameter that is less than .9 inches, or is less than .75 inches; and a lift spacer disposed in at least one of said plurality of counter bores, wherein said lift spacer limits axial movement and controls lift of said respective guide-stem.
Deminski teaches (see fig. 1) at least one lift spacer (20b) disposed in a counter bore (10), wherein said lift spacer limits axial movement and controls lift of a guide-stem (23) of a high-speed poppet element (12) to an amount less than a length (thickness) of a cage plate (2) by employment of a single lift spacer or stacking multiple lift spacers together (see specification col. 3, line 67, through col. 4, line 2, and col. 6, lines 43-48) to achieve a desired height.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Durham by employing a lift spacer, as taught by Deminski, so as to have a means of adjusting lift height of the high-speed poppet elements to adjust for different operation conditions or to achieve a desired operational parameter.
With regards to the limitations pertaining to poppet head size (i.e. “maximum diameter of the head is less than approximately .75 inches”), one of ordinary skill in the art would have known that overall size of the high speed compressor and the desired flow characteristics therethrough dictates the sizes of the high-speed poppet elements and corresponding mushroom shaped head(s). Additionally, the inertia effect of the moving high-speed poppet elements and the noise produced therefrom is determined by (but not limited to) the size of the poppet heads and overall high-speed poppet elements, the number of poppets, and the characteristics of the fluid being controlled.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify poppet head to have a maximum diameter that is less than approximately 0.75 inches to effect a desired flow characteristic while minimizing inertia effect and noise produced from the high-speed poppet elements.
Additionally, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). Furthermore, the court pointed out the disclosure of the prior art patent was not limited to a particular use, but rather was broader than the precise configuration shown in the patent’s figure, and the Board of Patent Appeals and Interferences found as a factual matter that a scaled version of the invention disclosed in the patent would be capable of performing the functions recited in applicant’s claim.
Alternatively, Miller teaches that poppets (200; see figs. 2a and 2b) employed in a high speed compressor (“The valve may be required to move in and out over 1,000 times per minute”; see col. 1, lines 44-49) can be sized to have a diameter, which is about 0.5 to about 2 inches. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the poppet heads of Durham to have a maximum diameter that is about 0.5 to 2 inches, as taught by Miller, in order to effect a desired flow while limiting the inertia effect and noise produce therefrom, and because a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Regarding claim 2, the combination of Durham, Deminski and Miller discloses said lift spacer (Deminski, 20b) includes an aperture therethrough (Deminski teaches that lift spacer 20b may optionally have a central aperture, see col. 6, lines 43-48, depending the particular application.  In the present case, Durham includes a counter-bore central aperture and would require a lift spacer having a central aperture.).
Regarding claim 5, Durham discloses said high-speed compressor (see figs. 12a and 12b) is operable at speeds of at least 1000 rpms (“operate at speeds between 200rpm and 1800 rpm”; see specification paragraph [0007]).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham in view of Deminski and Miller, as applied to claim 1 above, and further in view of US2094951 (“Kowan”).
Regarding claim 4, the combined device of Durham, Deminski and Miller discloses the system wherein a first lift spacer (Deminski, 20b; fig. 1 and col. 6, lines 33-48) which controls lift of a first poppet-head (Durham, any one of poppets 10; see fig. 17) and is disposed in a first of said plurality of counter bores, and a second lift spacer (Deminski, 20b), which controls lift of a second poppet-head (Durham, any other of poppets 10; see fig. 17) and is disposed in a second of said plurality of counter bores. The combined device of Durham, Deminski and Miller, further discloses that the amount of lift can be controlled by modifying the thickness of a single lift spacer (Deminski, "lift washer" 20b) or by stacking a plurality of lift spacers (Deminski, col. 6, lines 43-48).
However, the combined device of Durham, Deminski and Miller does not disclose a first lift spacer which has different dimensions than a second lift spacer.
Kowan teaches regulating flow through a poppet valve assembly by having two different fluid flows (open and closed) past two different poppets of a poppet valve assembly by employing a spacer to regulate the total flow through the poppet valve assembly (page 3, col. 1, lines 11 -20).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the combined device of Durham, Deminski and Miller by varying the fluid flow past two poppets, as taught by Kowan, and inherently modifying the dimensions of the first and second lift spacers to differ, to achieve the desired flow regulation through the poppet valve assembly.
Claim(s) 6-10, 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham in view of EP1245881 (“Mueller”) and further in view of Deminski and Miller.
Regarding claim 6, Durham discloses a compressor system comprising: a high-speed gas compressor (see figs. 12a and 12b) operable at speeds of between about 600 and about 1500 cycles per minute (“operate at speeds between 200rpm and 1800 rpm”; see specification paragraph [0007]), said high-speed compressor further comprising a high-speed poppet valve assembly, wherein the high-speed poppet valve assembly comprises: a high speed cage plate (15), said high speed cage plate including a plurality of counter bores (bores within which poppets 10 are disposed; see fig. 17) disposed therein; a plurality of high-speed poppet elements (10), each high-speed poppet element including a guide-stem (hollow stems of poppets 10, which circumscribes springs 100) having an outer stem diameter and a mushroom shaped head with a smooth continuous sealing surface (see spherical surface of poppets 10 in figs. 11 and 17), the diameter of the mushroom shaped head being larger than the outer stem diameter (closure portion of poppet 10 has larger diameter than the hollow stem portion, which circumscribes spring 100), and wherein the guide-stem is disposed proximate to a cage plate wall (cylindrical wall of counter bore, which guides poppet 10) of a respective one of said plurality of counter bores, in a guide relationship with said respective one of said plurality of counter bores; a coil spring (10) disposed in a hollow portion of the guide-stem (see fig. 11) having bias characteristics suitable for a high-speed poppet-head operation (“operate at speeds between 200rpm and 1800 rpm”; see specification paragraph [0007]); a seat plate (13; see fig. 17) overlying said cage, said seat plate having a plurality of through bores (20) axially aligned with the said plurality of counter bores of the cage (see cross-section of fig. 11), wherein each through bore is sized to have a smaller diameter than the diameter of the respective mushroom shaped head (bores 20 are smaller than valve seating surface 12 and head of poppets 10).
Durham does not disclose each high-speed poppet element composed of a high performance engineering thermoplastic, the mushroom shaped head having a diameter between one half and three quarters of an inch, said seat plate being composed of steel, and a lift spacer disposed in each of the said plurality of counter bores.
Mueller teaches high-speed poppet elements (41) which are composed of a high performance engineering thermoplastic (“PEEK” material; see page 2 and claims in English translation), and a seat plate (3) and cage plate (2) being composed of steel (see page 2 of English translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Durham by forming the high-speed poppet elements from PEEK material, which is a high performance engineering thermoplastic, and forming the high speed seat plate and high speed cage plate from steel, as taught by Mueller, so as to have a high-speed poppet valve assembly, which is durable at high pressures, temperatures and operating speeds.
Deminski teaches (see fig. 1) at least one lift spacer (20b) disposed in a counter bore (10), wherein said lift spacer limits axial movement and controls lift of a guide-stem (23) of a high-speed poppet element (12) to an amount less than a length (thickness) of a cage plate (2) by employment of a single lift spacer or stacking multiple lift spacers together (see specification col. 3, line 67, through col. 4, line 2, and col. 6, lines 43-48) to achieve a desired height.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combined invention of Durham and Mueller by employing a lift spacer in each of the plurality of counter bores, as taught by Deminski, so as to have a means of adjusting lift height of the high-speed poppet elements to adjust for different operation conditions or to achieve a desired operational parameter.
With regards to the limitations pertaining to poppet head size (i.e. “the mushroom shaped head having a diameter between one half and three quarters of an inch”), one of ordinary skill in the art would have known that overall size of the high speed compressor and the desired flow characteristics therethrough dictates the sizes of the high-speed poppet elements and corresponding mushroom shaped head(s). Additionally, the inertia effect of the moving high-speed poppet elements and the noise produced therefrom is determined by (but not limited to) the size of the poppet heads and overall high-speed poppet elements, the number of poppets, and the characteristics of the fluid being controlled.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify poppet head to have a diameter between one half and three quarters of an inch to effect a desired flow characteristic while minimizing inertia effect and noise produced from the high-speed poppet elements.
Additionally, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). Furthermore, the court pointed out the disclosure of the prior art patent was not limited to a particular use, but rather was broader than the precise configuration shown in the patent’s figure, and the Board of Patent Appeals and Interferences found as a factual matter that a scaled version of the invention disclosed in the patent would be capable of performing the functions recited in applicant’s claim.
Alternatively, Miller teaches that poppets (200; see figs. 2a and 2b) employed in a high speed compressor (“The valve may be required to move in and out over 1,000 times per minute”; see col. 1, lines 44-49) can be sized to have a diameter, which is about 0.5 to about 2 inches, which range encompasses the range of one half and three quarters of an inch. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the poppet heads of Durham to have a maximum diameter that is about 0.5 to 2 inches, as taught by Miller, in order to effect a desired flow while limiting the inertia effect and noise produce therefrom, and because a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Regarding claim 7, the combination of Durham, Mueller, Deminski and Miller discloses each said lift spacer (Deminski, 20b) includes an aperture therethrough (Deminski teaches that lift spacer 20b may optionally have a central aperture, see col. 6, lines 43-48, depending the particular application.  In the present case, Durham includes a counter-bore central aperture and would require a lift spacer having a central aperture.).
Regarding claim 8, Durham discloses each guide-stem is cylindrical (stem of poppet 10 circumscribing spring 100 is cylindrical; see perspective of fig. 17).
Regarding claim 9, Durham discloses each high speed poppet element (10) has a mushroom shaped cross section (see cross-section of fig. 11).
Regarding claim 10, the combination of Durham, Mueller, Deminski and Miller discloses at least one alignment pin (Durham, bolts which extend through seat plate 13; see “pin” in annotated fig. 17, below), at least one through hole in the seat plate (Durham, 13), and at least one hole in the high speed cage plate (Durham, 15), wherein the at least one alignment pin is located within both the at least one through hole in the seat and the at least one hole in the cage.

    PNG
    media_image1.png
    481
    602
    media_image1.png
    Greyscale

However, Durham is silent to the at least one hole in the high-speed cage plate being through hole(s).
Mueller teaches (see fig. 1) an alignment pin (71) extending through a through hole of a high speed seat plate (2) and a through hole of a high speed cage plate (3) and engaging a fastening nut.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Durham, Mueller, Deminski and Miller, by configuring the at least one hole of the high speed cage plate to be through hole(s) and the alignment pin to engage a fastening nut, as taught by Mueller, so as to allow for easy machining and assembly of the high speed cage plate.
Regarding claim 13, Durham discloses the high speed cage plate (15) is cylindrical (see fig. 17).
Regarding claim 16, Durham discloses the plurality of high speed poppet elements (10) and corresponding through bores (“openings” 20 of seat plate 13; see fig. 17) are arranged in at least two arrays of two different diameters (a first poppet 10 and seat plate through hole 20 is at a center of the seat plate 13 and cage plate 15, and the remaining poppets 10 are arranged at to circumscribe the first poppet; see fig. 17), centered about the center axis of the cage (15).
Regarding claim 17, Durham discloses a diameter of the high speed cage plate counter bores (bores of cage plate 15 within which poppets 10 are disposed) is less than the diameter of the mushroom shaped heads (enlarged diameter portion defining a spherical head of poppet 10; see fig. 11).
Claim(s) 11, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham, Mueller, Deminski and Miller, as applied to claim 6 above, and further in view of KR20020025054 (“Weiler”).
Regarding claims 11 and 12, the combination of Durham, Mueller, Deminski and Miller discloses the compressor system wherein each high speed seat plate through bore (Durham, 20) defines a plurality of valve seats (Durham, 12), which are spherically shaped.
However, the combination of Durham, Mueller, Deminski and Miller does not disclose each high speed seat plate through bore having a chamfer, which is 45 degrees.
Weiler teaches a ball poppet valve having a chamfered, or conical, valve seat (384), which is at an angle of 45 degrees (see English translation page 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the combination of Durham, Mueller, Deminski and Miller by configuring the valve seats to be conically shaped and being at an angle of 45 degrees, Weiler, thereby forming chamfers in the high speed seat plate through bores, so as to minimize sticktion between the high speed poppet elements and the valve seat, while ensuring proper sealing.
Regarding claims 14 and 15, the combined invention of Durham, Mueller, Deminski and Miller discloses the invention as claimed except for each through bore on the seat plate being chamfered, wherein each seat plate chamfer is approximately 45 degrees.
Weiler teaches a ball poppet valve having a chamfered, or conical, valve seat (384), which is at an angle of 45 degrees (see English translation page 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the combined invention of Durham, Mueller, Deminski and Miller by configuring the through bores of the seat plate to be chamfered approximately 45 degrees, as taught by Weiler, so as to have a seating surface, which allows for self-centering of the high-speed poppets and minimizes sticktion between the high-speed poppet and respective seating surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US4872481 discloses a compressor poppet valve assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753